ORDER
This case came before us for oral argument January 28, 1993 pursuant to an order which had directed the plaintiff to appear and show cause why his appeal should not be summarily denied and dismissed.
After hearing the arguments of counsel and examining the memoranda filed by the parties, we are of the opinion that cause has not been shown. The trial justice was correct in submitting to the jury the issue of assumption of the risk. Kennedy v. Providence Hockey Club, 119 R.I. 70, 376 A.2d 329 (1977). There was ample evidence to support the jury’s finding that the plaintiff had knowingly assumed the risk in crossing the defendant’s railroad bridge.
Consequently, the plaintiff’s appeal is denied and dismissed. The judgment of the Superior Court is affirmed, the papers in the case may be remanded to the Superior Court.